                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TYRONE MORROW, SR.,                           )
                                              )
               Plaintiff,                     )       Case No. 1: 16-cv-00197
                                              )
v.                                            )       UNITED STATES MAGISTRATE JUDGE
                                              )       RICHARD A. LANZILLO
WILLIAM MARUCCI II, PATRICK,                  )
GINKEL, VARIOUS JOHN DOES, THE                )
CITY OF ERIE, PENNSYLVANIA                    )
                                              )
               Defendants.                    )               ORDER
                                              )

       On June 29, 2018 the Defendants filed a Motion for Summary Judgment. ECF No. 45.

Various documents in support of this motion were also filed. See ECF No. 46 (Appendix), and

ECF No. 47 (Brief in Support). Defendants did not file a Concise Statement of Material Fact.

Plaintiff filed a document identified as a “Response” to the Defendants’ Motion for Summary

Judgment on August 17, 2018. ECF No. 53. Plaintiff has not filed a brief in opposition to

summary judgment. Inasmuch as Defendants did not file Concise Statement, Plaintiff has not

filed a Responsive Concise Statement. On September 27, 2018, this matter was re-assigned to

the undersigned. ECF No. 55.

       Local Rule 56 governs summary judgment practice before the United States District

Court for the Western District of Pennsylvania. See LCvR 56. Strict compliance with Local

Rule 56 is required. Every motion for summary judgment and supporting brief, if based on the

affirmative proof of facts, shall be accompanied by a Concise Statement of Material Facts not in

dispute. This statement shall contain numbered paragraphs setting forth all the facts supporting

the motion which are necessary for its resolution. Each factual assertion shall cite to evidentiary

materials accompanying the motion. There is no page limitation for Concise Statements.


                                                  1
       Plaintiff Morrow, as the party opposing summary judgment, may file, in addition to its

brief in opposition, a response to the moving party’s Concise Statement of Material Facts. In

paragraphs corresponding to those of the Concise Statement, the opposing party shall state

whether the facts listed are disputed. For any disputed fact, the opposing party shall cite to

evidentiary material demonstrating the dispute and attach such evidentiary material in an

Appendix. When responding to the Concise Statement of Material Facts, the responding party

must include a reprint of each original fact statement, followed by the response, seriatim. See

Local Rule 56. There is no page limitation for Responses to Concise Statements.

       The Responsive Concise Statement may also contain any other material facts, set forth in

separately numbered paragraphs with appropriate citation to the evidentiary material contained in

the Appendix, that are necessary for the Court to determine the motion for summary judgment.

Any new material fact raised in the Responsive Concise Statement must be addressed by the

opposing party in the same manner described above.

       Further, as provided by Local Rule 56, alleged material facts set forth in the moving

party’s Concise Statement, which are claimed to be undisputed, will for the purposes of deciding

the motion for summary judgment be deemed admitted unless specifically denied or otherwise

controverted by a separate responsive Concise Statement of the opposing party.

       A party who ignores any provision of Local Rule 56, does so “at their peril.” Ruis Rivera

v. Riley, 209 F.3d 24, 28 (1st Cir. 2000); see also United States v. Cruz, 757 F.3d 372, 381 (3d

Cir. 2014) (Where defendant ignored the local rules and chose not to present argument at the

conclusion of hearing, he made that choice “at his peril”) (citation omitted). Failure to file the

required concise statement of material fact is ground for dismissal of a motion for summary

judgment, even where the movant is a pro se litigant. See Landmesser v. Hazleton Area Sch.



                                                  2
Dist., 982 F.Supp.2d 408, 412–13 (M.D. Pa. 2013). Where a party has not complied with Local

Rule 56, this Court has broad, far-reaching discretion in framing an approach to curing this type

of failure to fully comply with the Local Rules. See e.g, Petty v. City of Chicago, 754 F.3d 416,

420 (7th Cir. 2014) (citation omitted); Matson-Forester v. Allstate Ins. Co., 20142014 WL

580267 *3 (Feb. 12, 2014).

       Upon review, the Court observes that the parties failed to follow proper summary

judgment practice as outlined in both the Federal Rules of Civil Procedure and this Court’s Local

Rules. As a result, Defendants’ Motion for Summary Judgment is DISMISSED without

prejudice. Defendants may refile their motion, their brief in support, their appendices, and their

concise statement within thirty (30) days of the date of this Order. Plaintiff may file responsive

papers that conform to the Local Rules within thirty (30) days of the filing of Defendants’

motion.

       So ordered.



                                                             /s/ Richard A. Lanzillo
                                                             RICHARD A. LANZILLO
                                                             United States Magistrate Judge



Dated this 13th day of December, 2018




                                                 3
